Exhibit 10.6

DRUG PRODUCT MANUFACTURING SUPPLY AGREEMENT

THIS DRUG PRODUCT MANUFACTURING SUPPLY AGREEMENT (“Agreement”) is made effective
as of July 9, 2010 (the “Effective Date”) by and between NerPharMa, S.r.l.
(“NPM”) Viale Pasteur, 10-20014 Nerviano (MI), Italy, and Cell Therapeutics,
Inc. (“CTI”), having an office at 501 Elliott Avenue West, Suite 400, Seattle,
WA 98119.

WHEREAS, NPM has the experience and capability to manufacture and supply Product
(as defined below); and

WHEREAS, NPM agrees to be the non-exclusive manufacturer and supplier of
Product; and

WHEREAS, CTI desires to have available for clinical trials use and, upon
regulatory approval, for commercial use, on a coordinated continuing basis, a
supply of Product that shall match the Specifications as defined herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions contained herein, the Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

For the purpose of this Agreement, the following words and phrases shall have
the following meanings:

 

  1.1 “Affiliate” shall mean, with respect to any party hereto, any person,
organization or entity directly or indirectly controlling, controlled by or
under common control with, such party. For purposes of this definition only,
“control” of another person, organization or entity shall mean (i) ownership or
direct control of fifty percent (50%) or more of the outstanding voting stock or
other ownership interest of the other organization or entity, or (ii) possession
of, or the power to elect or appoint fifty percent (50%) or more of the members
of the governing body of the organization or other entity.

 

  1.2 “Attachment” shall mean the Attachments attached hereto and made part of
this Agreement titled respectively Attachment A, Attachment B, etc. Such
Attachments are hereby incorporated by this reference and made a part of this
Agreement and shall be subject to the terms and conditions in this Agreement.
The Attachments may be amended upon mutual written agreement of the Parties to
reflect new requirements, demands or market conditions. Unless otherwise
specifically provided to the contrary in any Attachment to this Agreement, in
the event of a conflict between the main body of this Agreement and the
Attachments hereto, the terms of the main body of this Agreement shall control.

 

  1.3 “Binding Forecast” shall have the meaning set forth in Section 2.16.

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

Page 1 of 26



--------------------------------------------------------------------------------

  1.4 “Brightstock” shall mean finished unlabeled vials imprinted with
information required by cGMP and other applicable current laws, at minimum lot
number. “Drug Product” and “finished unlabeled vials” shall mean drug product
that has been formulated, sterile filtered, aseptically filled into vials,
lyophilized, and hermetically sealed, tested and bulk packaged.

 

  1.5 “cGMP” shall mean the regulatory requirements for current good
manufacturing practices as the same are or shall from time to time be
established by the applicable governmental or regulatory authority, including
without limitation the United States current good manufacturing practices
pursuant to the U.S. Federal Food, Drug, and Cosmetic Act, as amended (21 U.S.C.
Sect. 301 et seq.) and the relevant regulations found in Title 21 of the U.S.
Code of Federal Regulations (including Parts 210, 211, 600 and 611), and the
European Union’s current good manufacturing practices pursuant to the European
Commission in Directive 91/356/EEC, as amended by 2003/94/EC, and the Guide to
Good Manufacturing Practice (Volume 4 of “The rules governing medicinal products
in the European Union”).

 

  1.6 “Confidential Information” shall have the meaning set forth in
Section 6.1.

 

  1.7 “Cost Reduction Measures” shall have the meaning set forth in Section 3.3.

 

  1.8 “Firm Order” shall have the meaning set forth in Section 2.17.

 

  1.9 “Government Approvals” shall mean any approvals, licenses, permits,
registrations or authorizations, howsoever called, of any United States,
Italian, European Union or foreign regulatory agency, department, bureau or
other government entity necessary for the manufacture, test, use, storage,
transport, export or sale of the Product.

 

  1.10 “Initial Term” shall have the meaning set forth in Section 7.1. “Quality
Agreement” shall mean a written document, mutually agreed to by the Parties,
describing the obligations of the Parties with regards to regulatory compliance,
quality systems, and testing and release of Product. The Quality Agreement will
be attached as Attachment E to this Agreement.

 

  1.11 “NMS Group” means NMS and any and all Affiliates of NMS.

 

  1.12 “Parties” shall mean NPM and CTI together and “Party” means either of
them, as the context requires.

 

  1.13 “Pre-commercialization Period” shall mean the time period before the
Product has been granted approval for commercial distribution by the applicable
regulatory authority; including, but not limited to the Food and Drug
Administration (FDA), and the European Medicines Agency (EMEA).

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

Page 2 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

  1.14 “Post-commercialization Period” shall mean the time period after the
Product has been granted approval for commercial distribution by the applicable
regulatory authority; including, but not limited to the Food and Drug
Administration (FDA), and the European Medicines Agency (EMEA).

 

  1.15 “Pricing Schedule” shall have the meaning set forth in Attachment B.

 

  1.16 “Process” shall mean the series of processes, methods, tests and
techniques provided by CTI by which the Product is manufactured, as described in
detail in a manufacturing process description document which shall be written in
English and agreed by the Parties, and as further defined in the manufacturing
records. The Process may be changed from time to time by agreement of the
parties and in accordance with the Quality Agreement. NPM shall not change the
Process except at the written request of or with written permission from CTI.

 

  1.17 “Product” shall mean BBR 2778 (pixantrone dimaleate) for Injection (BBR
2778 DP), which is described in Attachment A attached hereto, and, as the
context requires, the Drug Product manufactured under this Agreement, including
without limitation all in-process intermediates, samples, derivatives, and
improvements thereof.

 

  1.18 “Shipper” shall mean a standard shipper with separation for each vial
which is IATA shipping compliant or as otherwise agreed in writing by the
Parties.

 

  1.19 “Specifications” shall mean the qualitative, quantitative, functional and
analytical specifications (including in-process specifications) of and the
analytical tests, methods and acceptance criteria for the finished Product, raw
and ancillary materials for the Product provided by NPM, intermediates of the
Product, and packaging materials for the Product. The current Product
Specifications are set out in Attachment C attached hereto. During the
Pre-commercialization Period, it is understood that these Specifications may be
amended as deemed necessary by CTI to accommodate regulatory requests or changes
during the development process. During the Post-commercialization Period, these
Specifications may be amended from time to time to accommodate requests from the
applicable regulatory authority. Changes to Specification incurring extra costs
in processing or analysis of Product will be borne by CTI and reflected in
Pricing Schedule B. Non-regulatory changes to the Specifications will proceed as
needed by mutual written agreement of the Parties.

 

  1.20 “Term” shall have the meaning set forth in Section 7.1.

 

Page 3 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

ARTICLE 2

SUPPLY

 

  2.1 During the Term, NPM shall allocate capacity to and shall manufacture and
sell to CTI no less than the amounts of Product ordered by CTI with the issuance
of a Binding Forecast PO pursuant to Section 2.16.

All batches of Product shall be produced utilizing the Process and in accordance
with the Specifications, cGMP, Government Approvals, and the terms of this
Agreement.

 

  2.2 Binding Forecast PO’s, as defined below, will be placed on CTI’s standard
purchase orders then in effect with a minimum lead time of **. All terms and
conditions of this Agreement shall govern the transactions between the Parties
and any terms or conditions of said purchase order which conflict with this
Agreement shall be null and void. NPM shall promptly manufacture and deliver all
Firm Orders, as defined below, of Product in accordance with the related
schedule and in compliance with the Specifications, cGMP and other applicable
laws and regulations. **

 

  2.3 All Product supplied by NPM shall be delivered to CTI’s designated carrier
per ** from NPM’s facility, as specified in the related Firm Order. **

 

  2.4 NPM shall ship the Product in accordance with applicable laws and
regulations and in a commercially reasonable manner in accordance with the
instructions set forth on Attachment D hereto.

 

  2.5 CTI or its designee may, at CTI’s option, analyze each batch and samples
from each batch of Product. **

 

  2.6 **

 

  2.7 Subject to Sections 2.5 and 2.6, **

 

  2.8 NPM warrants that all applicable environmental and safety requirements are
being and will be followed at its facilities. Additionally, the manufacture of
the Product shall be in accordance with cGMP. For the purpose of quality
assurance auditing and to evaluate compliance with applicable cGMPs,
environmental and occupational health and safety laws and regulations, CTI shall
have the right to audit and inspect per the Quality Agreement. **

 

  2.9 NPM shall notify CTI **of significant incidents relating to production of
the Product **.

 

  2.10 At CTI’s request, NPM shall, within five (5) business days, provide
copies of all relevant environmental licenses and permits in their original
language pertaining to its operation and shall notify CTI of any material change
in status.

 

Page 4 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

  2.11 At CTI’s request, NPM will, within five (5) business days, provide the
requirements set forth in Attachment F (the “Record Keeping and Accounting
Schedule”).

 

  2.12 At CTI’s request, NPM will, within five (5) business days, provide CTI
with copies of all applicable insurance certificates in their original language.
Insurance requirements of the Parties shall be listed in Attachment G (the
“Insurance Requirements”).

 

  2.13 During the Post-commercialization period **.

 

  2.14 NPM agrees that it will conduct all necessary testing of the Product as
required by the Specifications. All testing is to be performed during and at the
completion of the manufacture of the Product. **

 

  2.15 NPM will ** provide to CTI copies of all correspondence, inspection
reports and other reports issued by the FDA or other regulatory agencies with
respect to those affecting the Product produced for CTI in NPM’ facilities.

 

  2.16 During the Post-commercialization Period CTI shall submit to NPM ** a
rolling commercial forecast, as follows: **. For clarification, these forecast
and estimate requirements shall only be required to be provided for periods
occurring during the actual Term of the Agreement. **

CTI agrees to purchase, and NPM agrees to produce, ** subject to Section 2.17
below. For clarity purposes, CTI shall be credited with the previous Binding
Forecast PO’s in calculating the purchase requirement in this paragraph.

 

  2.17 Each Binding Forecast PO shall identify and reference the quantity of
Product ordered, the price to be paid for such Product, packaging requirements,
delivery schedule, delivery locations, invoice information and other applicable
instructions. If the amounts in the Binding Forecast PO are in compliance with
Section 2.16, and Attachment B to this Agreement, the Binding Forecast PO shall
be deemed accepted by NPM upon its receipt thereof and become a “Firm Order”. **
Use of e-mail is in this case is permitted, and e-mails shall be sent to the
respective e-mail addresses indicated by the Parties. Subject to the
cancellation and termination rights in this Agreement, Firm Orders shall be
considered firm and non-cancelable, except as provided in Section 2.16 and 2.17
with respect to certain changes, if any, in any Binding Forecast PO.

 

  2.18 During the Pre-commercialization Period CTI may submit NPM Binding
Forecast PO with a minimum lead time of **. NPM shall then ** confirm to CTI its
acceptance or non acceptance of the Binding Forecast PO, indicating the delivery
date and the quantity of Product to be supplied. **

 

Page 5 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

  2.19 In the event NPM fails to deliver any Product due under a Firm Order by
the scheduled delivery date, the Price of such Product will be reduced as
follows:

 

  i) **

 

  ii) **

 

  iii) **

 

  2.20 NPM shall not manufacture or sell the Product to any party other than
CTI, or its designated affiliates or designated subsidiaries, without CTI’s
prior written consent.

 

  2.21 NPM shall not use any materials (including drug substance) provided by
CTI hereunder for any purpose other than performing NPM’ obligations under this
Agreement and/or the Quality Agreement.

ARTICLE 3

PRICING

 

  3.1 The purchase price to be paid by CTI for NPM’ manufacture and supply of
the Product during the Term of this Agreement is set forth in Attachment B (the
“Pricing Schedule”).

 

  3.2 NPM shall invoice CTI via email at ** for each conforming batch Product at
the delivery of the batch to CTI, or CTI’s designated carrier per **. CTI shall
make payments to NPM in Euros for the purchase price of the Product (as set
forth in the Pricing Schedule) within thirty (30) days after date of invoice. **
Use of e-mail is in this case shall be sent to an e-mail address previously
designated by the Parties.

 

  3.3

In the event that either of the Parties identify mutually acceptable means of
reducing the direct cost of manufacturing the Product (“Cost Reduction
Measures”) and such Cost Reduction Measures are mutually agreed to in writing
and subsequently implemented by NPM, each Party shall be entitled to fifty
percent (50%) of any savings resulting from any such Cost Reduction Measure (net
of any costs associated with implementing such Cost Reduction Measure). NPM
shall not implement any cost reduction measures related to the manufacturing of
the Product without the prior written agreement of CTI. Such savings will be
passed to CTI by a proportionate decrease in the prices set forth in this
Agreement to be reflected in a written amendment to the Pricing Schedule. The
resulting price decrease to CTI shall be effective from the date of the first
Firm Order submitted by CTI following the implementation of the Cost Reduction
Measure and shall remain in effect until any subsequent Cost Reduction Measure
or other pricing amendment, or the termination or expiration of this Agreement,

 

Page 6 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

 

whichever is earlier. In the event of unpredictable direct or indirect cost
increases of more than ten percent (10%) each, the Parties may in good faith
renegotiate the Pricing Schedule set forth in Attachment B.

 

  3.4 During the Term of this Agreement any changes in price (other than changes
pursuant to Section 3.3, and changes caused by changes to Specification as
outlined in Section 2.2) must be agreed by the Parties in writing.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

  4.1 Each Party hereby represents each on behalf of itself, that it has the
corporate power and authority and the legal right to enter into this Agreement
and that it has taken all necessary corporate action on its part to authorize
the execution and delivery of this Agreement; and that this Agreement has been
duly executed and delivered on behalf of itself, and constitutes a legal, valid,
binding obligation, enforceable against itself in accordance with its terms.

 

  4.2 Each Party represents and warrants that, to the best of its knowledge as
of the Effective Date of this Agreement, no patents, patent applications if
issued, or any other intellectual property rights of any third party would be
infringed by the performance of each Party’s obligations with respect to the
manufacture of the Product under this Agreement. Except as provided in the
preceding sentence, neither Party makes any warranty or representation that the
performance of its obligations will not infringe the rights of third parties. It
is understood neither Party will perform any patent infringement or freedom to
operate searches as a part of its services hereunder.

 

  4.3 NPM warrants that all Product supplied by NPM pursuant to Article 2(a)
shall be manufactured in accordance with the Process, the Specifications, and
the applicable batch records, and in compliance with all applicable material
laws and regulations, including cGMP and related Government Approvals, and
processed in compliance with the Quality Agreement, (b) shall conform to
applicable regulatory requirements, (c) shall have all mutually agreed
Government Approvals, (d) shall conform to cGMP and the terms of this Agreement,
(e) will be transferred free and clear of any liens or encumbrances of any kind
arising through NPM or its affiliates or their respective agents or
subcontractors and (f) shall meet the Specifications at the time of delivery. At
CTI’s request, NPM shall certify in writing that it is in compliance with all
applicable environmental and occupational health and safety laws and
regulations. NPM further warrants it will perform the services under this
Agreement, including but not limited to the manufacture and supply of the
Product, in accordance with this Agreement and the Quality Agreement.

 

Page 7 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

  4.4 EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PARTIES DISCLAIM ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OR AGAINST ANY INFRINGEMENT OF PRODUCTS OR OTHERWISE. EXCEPT
FOR A PARTY’S INDEMNIFICATION OBLIGATIONS HEREUNDER, AND EXCEPT IN THE EVENT OF
A BREACH OF ARTICLE 6 (CONFIDENTIALITY), THE PARTIES SHALL NOT IN ANY EVENT BE
LIABLE FOR INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES OF ANY KIND, EVEN IF
THEY HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE INCLUDING, WITHOUT
LIMITATION, LIABILITY FOR LOSS OF USE, LOSS OF WORK IN PROGRESS, DOWN TIME, LOSS
OF REVENUE OR PROFITS, FAILURE TO REALIZE SAVINGS, LOSS OF PRODUCTS OF CTI OR
ITS CUSTOMER TO A THIRD PARTY ON ACCOUNT OF SUCH LOSS, OR FOR ANY LABOR OR ANY
OTHER EXPENSE, DAMAGE OR LOSS OCCASIONED BY SUCH PRODUCT INCLUDING PERSONAL
INJURY OR PROPERTY DAMAGE UNLESS SUCH PERSONAL INJURY OR PROPERTY DAMAGE IS
CAUSED BY SUCH PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

  4.5 Subject to and except to the extent of the indemnity provided under
Section 4.6, NPM shall indemnify, defend and hold harmless CTI, and it
affiliates and subsidiaries, from all actions, losses, claims, demands, damages,
costs and liabilities (including reasonable attorney’s fees) to which CTI is or
may become subject insofar as they arise out of (i) any breach by NPM of any of
its obligations or warranties made under this Agreement by NPM, or (ii) any
negligent or willful act or omission by NPM or any of its employees, agents or
subcontractors.

 

  4.6 Subject to and except to the extent of the indemnity provided under
Section 4.5, CTI shall indemnify, defend and hold harmless NPM from all actions,
losses, claims, demands, costs and liabilities (including reasonable attorney’s
fees) to which NPM is or may become subject insofar as they arise out of (i) any
breach by CTI of any of its obligations under this Agreement or warranties of
CTI, (ii) any negligent or willful act or omission by CTI or any of its
employees, agents or subcontractors, (iii) personal injury, death or property
damage sustained by any third party under the direction of CTI, or (iv) any
labeling, advertising or promotional materials used by CTI.

 

  4.7

A Party entitled to indemnification hereunder agrees to give prompt written
notice to the indemnifying Party after the receipt by such Party of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which such Party will claim indemnification
pursuant to this Agreement and cooperate fully with the indemnifying Party in
conducting such defense. Unless, in the reasonable judgment of the indemnified
Party, a

 

Page 8 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

 

conflict of interest may exist between the indemnified Party and the
indemnifying Party with respect to a claim, the indemnifying Party may assume
the defense of such claim with counsel reasonably satisfactory to the
indemnified Party. If the indemnifying Party is not entitled to, or elects not
to, assume the defense of a claim, it will not be obligated to pay the fees and
expenses of more than one counsel with respect to such claim. The indemnifying
Party will not be subject to any liability for any settlement made without its
consent, which shall not be unreasonably withheld.

 

  4.8 EXCEPT WITH RESPECT TO (I) A PARTY’S INDEMNIFICATION OBLIGATIONS
HEREUNDER, (II) A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (III) A BREACH
OF ARTICLE 6 (CONFIDENTIALITY), AND (IV) NPM’S REPLACEMENT AND REFUND
OBLIGATIONS UNDER ARTICLE 2 HEREUNDER, EACH PARTY’S TOTAL RESPECTIVE LIABILITY,
HOWSOEVER ARISING, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH THIS AGREEMENT,
SHALL NOT EXCEED AN AMOUNT EQUAL TO THE SUM OF THE PURCHASE PRICE PAID BY CTI
HEREUNDER IN THE TWELVE (12) MONTHS PRECEDING THE INCIDENT GIVING RISE TO THE
CLAIM.

 

  4.9 The provisions and obligations of this Article 4 shall survive any
expiration or termination of this Agreement.

ARTICLE 5

RECALLS AND RETURNS

 

  5.1 In the event a recall involving any CTI finished dosage form of the
Product containing the Product supplied hereunder is required by a governmental
agency or authority of competent jurisdiction or if recall is reasonably deemed
advisable by CTI, such recall shall be promptly implemented and administered by
CTI in a manner which is appropriate and reasonable under the circumstances and
shall conform with accepted trade practices, at CTI’s sole cost and expense.
However, subject to Section 4.8, in the event that a recall is required solely
as a result of NPM’ breach of its obligations hereunder, as determined by **
Quality Assurance department, a government agency, or authority of competent
jurisdiction, all costs and expenses incurred in connection therewith shall be
borne by NPM.

 

  5.2 The provisions and obligations of this Article 5 shall survive any
expiration or termination of this Agreement.

 

Page 9 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

ARTICLE 6

CONFIDENTIALITY

 

  6.1 During the Term of this Agreement each Party may disclose information to
the other Party that is of a confidential or proprietary nature. Information
which is designated in writing to be confidential or, if disclosed orally,
reduced to writing and designated as confidential within thirty (30) days of
such disclosure (“Confidential Information”) shall be maintained in confidence
by the receiving Party and not disclosed to third parties except upon the
disclosing Party’s prior written consent.

“CTI Confidential Information” means all technical and other information,
whether patented or unpatented, contained in or relating to the CTI materials,
Inventions, manufacturing documentation, the Process, the Product, and/or in or
to CTI processes, formulas, formulations, methods, operations, technologies,
forecasts, business, research or development information, and (a) that is
disclosed or supplied to NPM or a NPM Affiliate or Subcontractor by or on behalf
of CTI pursuant to this Agreement, in writing, orally, or by inspection or
observation of tangible items, or (b) which NPM or a NPM Affiliate or
Subcontractor obtains or develops under this Agreement, and which is contained
in or relates to the CTI materials, manufacturing documentation, the Process,
the Product, and/or in or to CTI processes, formulas, formulations, methods,
operations, technologies, forecasts, business, research or development
information, or (c) of which NPM may become aware of through the presence of its
employees or agents at CTI offices or facilities or at other facilities that are
involved in the manufacture of the Product, and all of the foregoing includes,
without limitation, proprietary information, industrial information, trade
secrets, know-how, research, experimental methods and results, product plans,
products, services, customer lists, development plans, inventions, processes,
concepts, formulas, formulations, technology, ideas, designs, drawings,
marketing, finances, and other business and scientific plans and information and
facility layout and schematics. CTI Confidential Information includes without
limitation the drug master file for the Product.

It shall be understood, however, that Confidential Information shall not
include, and the obligations of confidentiality and nondisclosure shall not
apply to, disclosed information that:

 

  i) is or becomes publicly available through no fault of the receiving Party;

 

  ii) is disclosed without restriction to the receiving Party by a third party
entitled to disclose it;

 

  iii) is already known to the receiving Party at the time of disclosure by the
disclosing Party as shown by its prior written records;

 

Page 10 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

  iv) is developed independently by an employee or consultant of the receiving
Party who had no knowledge of disclosures made under this Agreement as shown by
its written records; or

 

  6.2 Nothing in this Agreement shall prohibit the receiving Party from
disclosing the disclosing Party’s Confidential Information if legally required
to do so by law or governmental regulation (including any securities filing
requirements) or by judicial or administrative process, provided that the
receiving Party shall (i) give the disclosing Party prompt notice prior to such
disclosure as reasonably practical (including email), and (ii) cooperate with
the disclosing Party, at the disclosing Party’s expense, in the event it elects
to contest such disclosure or seek a protective order with respect thereto.
Notwithstanding the foregoing, Section 6.2(ii) shall not apply to disclosures
required by the United States Securities Exchange Commission or foreign
equivalent.

 

  6.3 NPM shall not use CTI’s Confidential Information for any purpose other
than performing its obligations under this Agreement or the Quality Agreement,
without first obtaining CTI’s prior written consent to each such other
utilization.

 

  6.4 No right or license, either expressed or implied, under any patent or
other intellectual property right is granted hereunder. All right, title and
interest in and to Inventions, and the right to file for patents thereon
worldwide, shall be exclusively owned by CTI. “Inventions” means all
intellectual property rights that are developed in whole or in part by or on
behalf of the NPM under this Agreement or otherwise derived from the
Confidential Information, including without limitation any inventions,
improvements discoveries and trade secrets related to the Product.

 

  6.5 The obligations of confidentiality and non-disclosure and non-use shall
remain in effect and survive for a period of five (5) years from the expiration
or termination of this Agreement, except for NPM’s obligations of
confidentiality and non-disclosure with respect to CTI’s Confidential
Information, which shall survive in perpetuity.

ARTICLE 7

TERM AND TERMINATION

 

  7.1 The term of this Agreement shall commence on the Effective Date and expire
as of midnight of the fifth anniversary of the date the first Government
Approval has been obtained either in the United States or in Europe, whichever
is earlier (the “Initial Term”), unless terminated earlier as provided in this
Article 7. Prior to expiration of the Initial Term, this Agreement may be
renewed for a two (2) year period upon mutual written agreement of the Parties.
Prior to the end of such renewal period, this Agreement may be renewed for one
successive two (2) year period upon mutual written agreement of the Parties. The
totality of all such terms, if any, is the “Term”

 

Page 11 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

  7.2 If either Party defaults in the performance or observation of any of its
material obligations under this Agreement, the non-defaulting Party may
terminate this Agreement if such default is not cured within sixty (60) days
after written notice thereof, which notice shall contain a specific
identification of the circumstances giving rise to the default. Failure to
terminate this Agreement for any default or breach shall not constitute a waiver
by the aggrieved Party of its right to sue for damages or its right to terminate
this Agreement for any other default or breach. Notwithstanding the foregoing,
CTI may terminate this Agreement upon thirty (30) days prior written notice in
the event of failure of three (3) or more of seven (7) consecutive lots of
Product.

 

  7.3 Either Party may terminate this Agreement upon written notice in the event
that the other Party files for bankruptcy, liquidation, dissolution, or takes
similar action seeking protection against creditors under insolvency laws, or
has entered against it involuntarily a decree in bankruptcy or similar decree
which remains in effect for sixty (60) days.

 

  7.4 This Agreement may be terminated at any time upon the mutual written
agreement of the Parties.

 

  7.5 CTI may terminate this Agreement upon thirty (30) days prior written
notice in the event that NPM, or a substantial portion of NPM’s assets to which
this Agreement relates, is acquired by another company or entity other than a
company or entity which was included in the NMS Group prior to the effective
date of such acquisition (and which was not formed in part to effect such
acquisition).

 

  7.6 Upon termination of this Agreement for any reason other than NPM default,
CTI shall purchase the Product from NPM for Firm Orders issued prior to the date
on which notice of such termination is given, or expiration, as applicable,
including safety stock from CTI (if so requested by NPM). Upon notice of
termination, NPM shall use reasonable efforts to mitigate and cancel, to the
extent possible, all obligations that would incur expense, and NPM shall not,
without CTI”s approval, perform any other additional services applicable to this
Agreement, incur any other expenses, or enter into any other obligations related
to the services applicable to this Agreement. Upon expiration or termination of
this Agreement, unless otherwise directed by CTI, NPM shall promptly return, or
at CTI’s election destroy, at CTI’s expense, all CTI Confidential Information,
Product, and materials owned by CTI that is being held by NPM, with any such
destruction to be certified in writing to CTI by an authorized NPM officer. In
addition, if requested by CTI, NPM shall transfer any equipment or materials
purchased by NPM on behalf of CTI that is in NPM’s possession.

 

Page 12 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

  7.7 Upon request of CTI, NPM shall use commercially reasonable efforts to
effect a transfer of the manufacture of Bulk Product requirements from NPM and
its subcontractors (if any) to a CTI designated facility pursuant to the
transfer plan. If this transfer activity is requested by CTI, CTI agrees to pay
NPM’s actual cost – which shall be agreed upon in writing in advance between the
parties ** to execute the activities identified in the transfer plan. The
transfer plan will be agreed to by both parties in writing in advance. If the
transfer of the manufacture of Bulk Product requirements from NPM and its
subcontractors to a CTI designated facility is due to the uncured breach of this
Agreement by NPM, any notice of termination delivered by CTI may contain CTI’s
election to commence transfer of manufacturing pursuant to this Section 7.7, and
NPM shall transfer such information within thirty (30) days of such request. If
CTI’s notice of termination includes such an election, the effective date of
termination shall not be until the completion of activities under this
Section 7.7 or such earlier date as may be specified in CTI’s notice of
termination.

 

  7.8 In the event that CTI determines that NPM is unable to manufacture Product
that meets the Specifications and warranties, or to meet Binding Purchase Orders
per Section 2.17, or annual minimum requirements per Section 2.1 using
commercially reasonable efforts, NPM shall promptly provide CTI with technology
transfer services at NPM’s expense in the form of documentation and technical
expertise for a period not to exceed ** sufficient to enable a alternate
manufacturer to produce Product to Specification.

ARTICLE 8

TRADEMARKS AND TRADE NAMES

 

  8.1 CTI and NPM hereby acknowledge that neither Party now has and shall not
hereunder acquire any interest in any of the other Party’s trademarks, trade
names, service marks or logos appearing on the labels or packaging materials
containing the Product. No Party shall, without the prior written consent of the
affected Party, use in advertising, publicity or otherwise, the name, trademark,
logo, symbol or other image of the other Party.

 

  8.2 Neither Party will issue or disseminate any press release or statement,
nor initiate any communication of information regarding the existence of the
terms of this Agreement, written or oral, to the communications media or a third
party without the prior written consent of the other Party.

 

  8.3 The obligations of this Article 8 shall remain in effect and survive the
expiration or termination of this Agreement.

 

Page 13 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

ARTICLE 9

ASSIGNMENT AND AMENDMENT

 

  9.1 This Agreement may not be assigned by either Party without the prior
written consent of the other, such consent will not be unreasonably withheld,
except that CTI may assign this Agreement to any corporation with which it may
merge or consolidate, or to which it may transfer all or substantially all of
its assets to which this Agreement relates without obtaining the consent of NPM,
provided the assignee agrees to be bound, in written notice sent to NPM, by the
terms and conditions of this Agreement. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the Parties hereto and
their respective successors and assigns. Notwithstanding the foregoing, in the
event CTI’s assignee does not agree to be bound by the terms of the Agreement,
such assignee may terminate this Agreement upon three hundred sixty (360) days
prior written notice.

 

  9.2 Except as otherwise provided herein, this Agreement may not be amended,
supplemented or otherwise modified except by an instrument in writing signed by
both Parties.

 

  9.3 NPM shall obtain CTI’s prior written approval to use a subcontractor
and/or affiliate of NPM to perform any of the services under this Agreement,
such approval not to be unreasonably withheld by CTI. Any and all such
subcontractors and/or affiliates (other than NPM) shall be bound to contracts
with NPM on substantially similar terms as this Agreement. Furthermore, NPM
shall be legally responsible for the acts of any such subcontractors and
affiliates, provided CTI may look to NPM for legal recourse and remedy in
addition to such subcontractors and/or affiliates.

ARTICLE 10

NOTICES

Any notice provided for under this Agreement shall be in writing and in English,
shall be deemed to have been sufficiently provided and effectively made as of
the delivery date if hand-delivered, or as of the date received if sent by
courier service or mailed by registered or certified mail, postage prepaid, and
addressed to the receiving Party at its respective address as follows:

 

If to CTI:   

Cell Therapeutics, Inc.

  

501 Elliott Avenue West, Suite 400

  

Seattle, Washington 98119

  

Attn: Legal Affairs

  

Facsimile: **

 

Page 14 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

With a copy to:   

Cell Therapeutics, Inc.

  

501 Elliott Avenue, West Suite 400

  

Seattle, Washington 98119

  

Attn: **

  

Phone: **

  

Facsimile: **

If to NPM:   

NerPharMa, S.r.l.

  

Viale Pasteur, 10

  

20014 Nerviano (MI)

  

Italy

  

Attn: **

  

Phone: **

  

Fax: **

ARTICLE 11

INDEPENDENT CONTRACTOR

The relationship of the Parties under this Agreement is that of independent
contractors and not as agents of each other or joint venturers, and neither
Party shall have the power to bind the other in any way with respect to any
obligation to any third party unless a specific power of attorney is provided
for such purpose. Each Party shall be solely responsible for its own employees
and operations.

ARTICLE 12

FORCE MAJEURE

Neither Party shall be liable to the other for failure to perform its
obligations under this Agreement where such failure is caused by strikes, fires,
embargoes, any governmental act or regulation, acts of God, acts of war,
insurrection, riot, strike, or civil disturbance, or any other cause not under
the reasonable control of the defaulting Party. If any event of force majeure
should occur, the affected Party shall promptly give notice thereof to the other
Party, and the affected Party shall use its commercially reasonable efforts to
cure or correct any such event of force majeure. Notwithstanding the foregoing,
CTI may terminate this Agreement in the event such event of force majeure
exceeds sixty (60) days.

 

Page 15 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

ARTICLE 13

MISCELLANEOUS

 

  13.1 Should one of the provisions of this Agreement become or prove to be null
and void, the validity of this Agreement as a whole is not affected. Both
Parties will, however, endeavor to replace the void provision by a valid one
that in its economic effect is most consistent with the void provision. Both
Parties must agree to any such replacement provision in writing.

 

  13.2 This Agreement contains the entire agreement of the parties and
supersedes and cancels all other agreements, discussions, representations or
understandings between the parties with respect to the subject matter hereof.
Notwithstanding the foregoing, the Service Agreement dated October 24, 2007 (the
“2007 Agreement”) will continue in place except to the extent that the terms of
the 2007 Agreement conflict with this Agreement, in which case the terms of this
Agreement shall control. No amendments hereto, or waivers or releases of
obligations hereunder, shall be effective unless agreed to in writing by the
parties hereto. This Agreement may be signed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument. The Parties hereby agree that this Agreement shall govern any
commercial manufacture and supply of the Product.

 

  13.3 Each Party hereto agrees to execute, acknowledge and deliver such further
instruments, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Agreement.

 

  13.4 The waiver by either Party of a breach of any provision contained herein
shall be in writing and shall in no way be construed as a waiver of any
succeeding breach of such provision or the waiver of the provision itself.

 

  13.5

The controlling language of this Agreement and all related documents,
correspondence and notices is English. This Agreement is governed by and
construed in accordance with, and this Agreement and the obligations of the
parties will be determined in accordance with, the internal substantive laws of
London, England without regard to any conflicts of laws principles to the
contrary. This Agreement shall not be governed by the United Nations Convention
on Contracts for the International Sale of Goods, the application of which is
expressly disclaimed. Any controversy or claim arising out of or relating to
this Agreement or the breach thereof shall be settled exclusively by arbitration
administered by the international division of the American Arbitration
Association, the International Centre for Dispute Resolution, in accordance with
its International Arbitration Rules. Judgment on the award rendered by the
arbitrators shall be binding and may be entered in any court having jurisdiction
thereof. Such arbitration shall be filed and conducted in London, England. The
arbitration shall be conducted in English by a Board of Arbitration consisting
of three members who shall be appointed by the parties to the dispute jointly,
one

 

Page 16 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

 

arbitrator being appointed by each party to the dispute, and an additional
arbitrator appointed by the mutual consent of all such arbitrators. Each party
shall bear its own attorneys’ fees and associated costs and expenses. Any award
rendered by the arbitrators shall be in writing, shall be the final binding
disposition on the merits, and shall not be appealable to any court in any
jurisdiction. Judgment on an award rendered may be entered in any court of
competent jurisdiction, or application may be made to any such court for a
judicial acceptance of the award and an order of enforcement, as appropriate.
Any award may be recognized and enforced in accordance with the United Nations
Convention on the Recognition and Enforcement of Foreign Arbitral Awards. The
Parties waive any right they may enjoy under the law of any nation to apply to
the courts of such nation for relief from the provisions of this Section 13.5 or
from any decision of the arbitrators. In the event a court of competent
jurisdiction determines that this Agreement is invalid or unenforceable for any
reason, this provision shall not be affected thereby and shall be given full
effect without regard to the invalidity or unenforceability of the remainder of
this Agreement. Notwithstanding anything herein seemingly to the contrary, any
party may seek injunctive relief from a court of competent jurisdiction to
prevent or limit damage to that Party’s intellectual property.

[SIGNATURE PAGE FOLLOWS]

 

Page 17 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereto
have caused this Agreement to be executed in duplicate originals.

 

CELL THERAPEUTICS, INC.     NerPharMa S.r.l. By:   

/s/ JAMES BIANCO

    By:   

/s/ CORRADO CASTELLUCCI

Name:    James Bianco     Name:    Corrado Castellucci Title:    Chief Executive
Officer     Title:    Chief Executive Officer Date:    July 13, 2010     Date:
   July 13, 2010

 

Page 18 of 26



--------------------------------------------------------------------------------

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.

 

ATTACHMENT “A”

DEFINITION OF PRODUCT

****

Table 3.2.P.1–1. Composition of BBR 2778 Drug Product

**

Container/Closure System of BBR 2778 Drug Product

**

Table 3.2.P.1-2. Container Closure System Components

**

 

Page 19 of 26



--------------------------------------------------------------------------------

ATTACHMENT “B”

PRICING SCHEDULE

This Pricing Schedule has been prepared pursuant to the Agreement, the terms and
conditions thereof shall govern this Pricing Schedule.

This Pricing Schedule covers production of Product (as defined in the Agreement)
according to the current Process, which was validated in the previous production
campaign dated December 2008.

Deliverables:

**

Pricing

**

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT “C”

BBR 2778 DP SPECIFICATIONS**

****

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT “D”

SHIPPING INSTRUCTIONS

NerPharMa (NPM) S.r.l. shall ship Product per the following requirements.

 

  1. Provide a Commercial Invoice containing the following:

**

 

  2. Provide a copy of the Material Safety Data Sheet with each shipment

 

  3. Provide all shipments with **

 

  4. Provide two (2) **

 

  5. Provide USDA Product Declaration Letter

 

  6. Provide shipment tracking numbers for each package shipped

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT “E”

QUALITY AGREEMENT

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT “F”

RECORD KEEPING AND ACCOUNTING

NPM shall provide CTI with a data feed **. The data required is detailed in
Section 1.5 below. This count shall be done **.

 

1.1 **.

 

1.2 CTI requires the following minimum data information listed below in
electronic format sent to **. NPM and CTI may add additional data fields or
modify the layout of the data fields upon written agreement between the parties.

Commercial data information for producing Drug Product:

**

 

1.3 **

 

1.4 If required by CTI, **.

 

1.5 **.

 

1.6 All invoices shall be sent electronically to **.

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT “G”

INSURANCE REQUIREMENTS

NPM Insurance Requirements:

During the Term of this Agreement, and through delivery of any Binding Purchase
PO’s, NPM shall obtain and maintain the following insurance with limits not less
than those specified below. **

 

1.1 Products and Completed Operations Liability Insurance

**

 

1.2 Workers Compensation and Employers Liability Insurance

**

 

1.3 Commercial General Liability Insurance

**

 

1.4 Evidence of Insurance

NPM shall supply to CTI copies of certificates of insurance which fully comply
with all terms and conditions previously stated in the above referenced
sections. NPM will provide annual certificates of insurance **.

In the event that any of the required policies of insurance are written on a
claims made basis, than such policies shall be maintained during the entire Term
of this Agreement.

CTI Insurance Requirements

During the Term of this Agreement, CTI shall obtain and maintain the following
insurance with limits not less than those specified below

 

1.5 Product Liability Insurance

**

 

1.6 Workers Compensation and Employers Liability Insurance

**

 

1.7 Commercial General Liability Insurance

**

 

1.8 Property Insurance

**

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.



--------------------------------------------------------------------------------

1.9 Evidence of Insurance

CTI shall supply to NPM copies of certificates of insurance which fully comply
with all terms and conditions previously stated in the above referenced
sections. **

In the event that any of the required policies of insurance are written on a
claims made basis, than such policies shall be maintained during the entire Term
of this Agreement.

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been request with respect to the omitted portions.

**** Indicates that the amount of information omitted was a page or more in
length, and such information was filed separately with the Securities and
Exchange Commission. Confidential treatment has been request with respect to the
omitted portions.